DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I (an apparatus), Group 1 Species I (an optical system in fig. 1A), Group 2 Species V (a supplemental device in fig. 2A) and Group 3 Species VII (a working mode of the processing unit in fig. 4) in the reply filed on 06/29/2021 is acknowledged.

Claim Objections
Claim(s) 19, 23 is/are objected to because of the following informalities: 
Claim 19, line 3, “a dose indicator with dosage values indications with dosage values indications” should be “a dose indicator with dosage value[[s]] indications 
Claim 23, lines 2-3, “an optical axis B” should be “the optical axis B” since claim 1 recites “an optical axis B” in line 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 19-34 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the phrases "its surface", “the medicament delivery device housing circumferential surface”, and “the surface of the medicament delivery device housing” renders the claim indefinite because it is unclear whether the limitations prefer the same element or different elements of the medicament delivery device.
Claims 20-34 are rejected by virtue of depending on claim 19.
Claim 19 recites the limitation "the medicament delivery device housing" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the dosage opening area" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the elongated medicament delivery device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 23, the phrase "the elongated medicament delivery device" renders the claim indefinite because it is unclear whether this limitation is the same as or different from the limitation “a medicament delivery device”. For the purpose of compact prosecution, they are interpreted to be the same.
Claim 23 recites the limitation "the reflected optical signal" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19, 21-23, 26, 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nielsen et al. (WO 2013/004843).
Regarding claim 19, Nielsen discloses
An optical system (101 in figs. 5-6 and 210 in fig. 7. See also line 24 page 13 to line 15 page 16) for monitoring a dosage setting by a dosage setting mechanism for a medicament delivery device (rotatable dose setting member of device 1 in line 26 page 13. Also, Nielsen discloses the drug delivery device is of the same type as described with respect to fig. 1; therefore, see element 11 for the rotatable dose setting ring member allowing a user to set and adjust a variable dose size of given increments to be expelled from the cartridge. See also figs. 5-7 and line 34 page 14 to line 5 page 15); the dosage setting mechanism comprises a dose indicator (numerical value) with dosage values indications on its surface (see line 33 page 6 to line 1 page 7) and a dosage opening (12) on the medicament delivery device (1) housing circumferential surface (see fig. 1), surrounding the dose indicator (numerical value), the dosage value indications are displayed through the dosage opening (see line 33 page 6 to line 1 page 7), the optical system (101 in figs. 5-6 and 210 in fig. 7) comprising components: 
- an optical sensor (digital camera in line 2 page 15. See also line 19 to line 33 page 15) with an optical axis B (axis of the digital camera) for sensing an optical signal of the dosage value indications transmitted along the optical axis B (see line 34 page 14 to line 33 page 15 and see fig. 7); 
- at least one optical element (211/212/213, fig. 7 and line 19 to line 33 page 15) for receiving the optical signal of the dosage value indications from the dosage opening for transmitting to and detecting by the optical sensor (see figs. 5-7), wherein the optical system components (digital camera and 211/212/213) are situated on the surface of the medicament delivery device housing on a side of the dosage opening (see figs. 5-7) so that to leave the dosage opening area free for enabling a user to view the dosage value indications displayed on the dosage indicator through the dosage opening (see figs. 5-7).
Regarding claim 21, Nielsen discloses
The optical system according to claim 19, wherein the optical sensor is one of a camera, a mouse sensor and a combination of a camera and a lens (Examiner notes: the optical sensor is the digital camera, see line 2 page 15).
Regarding claim 22, Nielsen discloses
The optical system according to claim 19, wherein the optical system (101 in figs. 5-6 and 210 in fig. 7) further comprises a light source (213) for illuminating the dosage value indications displayed by the dose indicator in the dosage opening (see figs. 5-7 and see line 19 to line 33 page 15).
Regarding claim 23, Nielsen discloses
The optical system according to claim 19, wherein a longitudinal axis A of the elongated medicament delivery device (longitudinal axis of device 1) and an optical axis B of the optical sensor (axis of digital camera) positioned co-axially (see figs. 5-7), the optical sensor (digital camera) is spaced adjacent to the dosage opening (12) of the medicament delivery device (see figs. 5-7) on a first side of the dosage opening and at least one the optical element is spaced on an opposite side of the dosage opening so that the reflected optical signal from the dosage opening is received by the optical element and transmitted to the optical sensor along its optical axis B (see figs. 5-7 and line 24 page 13 to line 33 page 15).
Regarding claim 26, Nielsen discloses
The optical system according to claim 21, wherein the optical sensor is one of the optical sensor able to transform the optical signal into an electrical signal, the mouse sensor able to measure a distance between two positions of the dose indicator when setting the dosage value creating a signal and an optical camera able to take photos of digits and line marks on the dose indicator corresponding to the dosage value indications displayed through the dosage opening providing optical signals wherein the optical sensor is able to transmit the received signals for processing, analyzing and storage (Examiner notes: the optical sensor is the digital camera 
Regarding claim 35, Nielsen discloses
A medicament delivery device (1, fig. 1, line 21 page 6 to line 10 page 7) having a housing (10), a dosage setting mechanism (11) with a dose indicator (numerical value shown in window 12), wherein the dose indicator (rotating dose drum member) having dosage value indications (numerical values) on its surface (see fig. 1 and line 30 page 6 to line 3 page 7), and a dosage monitoring opening (12) situated on a circumference surface of the medicament delivery device housing (10) enclosing the dose indicator (rotating dose drum member) so that the dosage value indications (numerical values) on the dose indicator surface are visible through the dosage monitoring opening (12) in the medicament delivery housing (10) (see fig. 1 and line 30 page 6 to line 3 page 7), wherein the medicament delivery device (1) comprises the optical system (101 in figs. 5-6 and 210 in fig. 7. See also line 24 page 13 to line 15 page 16) according to claim 19, which is able to receive and transmit the optical image signal from the dosage indicator (rotating dose drum member) visible through the dosage opening (12) to another device (processor and memory unit of 101) for processing, recording and storage (line 24 page 13 to line 15 page 16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27-29, 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (WO 2013/004843) in view of Michael (US 2017/0182258) and Kikuchi et al. (US 2014/0330215).
Regarding claim 27, Nielsen discloses
A supplemental device (101, figs. 5-7) comprising a housing (housing of 101, fig. 5) and the optical system (101 in figs. 5-6 and 210 in fig. 7) according to claim 19, wherein the supplemental device (101) to be used with the medicament delivery device (1) for collecting and recording data (see also line 24 page 13 to line 15 page 16) from the medicament delivery device (1) having the dosage setting CHICAGO, IL 60606(312)913-0001mechanism (rotatable dose setting member of device 1 in line 26 page 13. Also, Nielsen discloses the drug delivery device is of the same type as described with respect to fig. 1; therefore, see element 11 for the rotatable dose setting ring member allowing a user to set and adjust a variable dose size of given increments to be expelled from the cartridge. See also figs. 5-7 and line 34 page 14 to line 5 page 15) and the dosage opening (12) situated on the circumferential surface of the housing of the medicament delivery device (see fig. 1), the supplemental device (101) further comprising: 
- a processing unit (processor means in line 3 page 15) for processing an output signal from the optical sensor (Examiner notes: see lines 3-4 page 15, the processor means is used to analyze the captured images); 
- a transparent monitoring window (113/114, fig. 6) in the housing (housing of 101, fig. 5) enabling a user to view (see figs. 6-7 and line 24 page 14 to line 5 page 15) the dosage value 

Regarding claim 27, Nielsen is silent about a sound sensor detecting a sound from the dose setting mechanism wherein the sound sensor is adapted to activate the processing unit when the dosage setting starts; and a battery as a power supply.
However, Michael teaches a medicament delivery device comprising a sound sensor such that while the optical sensor is on standby, when a first sound is recognized by a processor as a vibration of the dosage sensor, the optical sensor is activated (par. 0094); therefore, the sound sensor is adapted to activate the processing unit when the dosage setting starts.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Nielsen’s medicament delivery device by adding a sound sensor, as taught by Michael, for the purpose of activating the optical sensor when needed (par. 0094 of Michael).
 
Regarding claim 27, Nielsen in view of Michael is silent about a battery as a power supply.
However, Kikuchi teaches a medicament delivery device comprising a battery as a power supply (fig. 6 and par. 0038).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Nielsen’s medicament delivery device by adding a battery, as taught by Kikuchi, for the purpose of supplying power to the device (par. 0038 of Kikuchi).	
Regarding claim 28, Nielsen in view of Michael and Kikuchi,

Regarding claim 29, Nielsen in view of Michael and Kikuchi,
Nielsen further discloses wherein the supplemental device housing (housing of 101, figs. 5-7) is adapted to be firmly and releasably attached (via elements 115/145) to the medicament delivery device housing (housing of 1) so as to the transparent monitoring window (113/114) of the supplemental device housing (housing of 101) is to be situated opposite the dosage opening (12) of the medicament delivery device housing (housing of 1) when the housings been assembled together (see figs. 6-7).
Regarding claim 31, Nielsen in view of Michael and Kikuchi,
Michael further teaches wherein the sound sensor detecting the sound from the dose setting mechanism is one of a microphone, an accelerometer and a vibration sensor (par. 0094, while the optical sensor is on standby, when a first sound is recognized by a processor as a vibration of the dosage sensor, the optical sensor is activated. Therefore, the sound sensor is a vibration sensor).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Nielsen’s medicament delivery device by adding a sound sensor, as taught by Michael, for the purpose of activating the optical sensor when needed (par. 0094 of Michael).
Regarding claim 32, Nielsen in view of Michael and Kikuchi,
Michael further teaches a medicament delivery device (440, fig. 4A) and a supplemental device (401a) wherein the supplemental device further comprising a communication module for communicating and transmitting the data to an external device (450) (see fig. 4A and pars. 0135, 0142).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Nielsen’s medicament delivery device by adding a communication module to Nielsen’s supplemental device, as taught by Michael, for the purpose of communicating dosages and/or timing and/or other information of the device to a personal computer (par. 0142 of Michael).
Regarding claim 33, Nielsen in view of Michael and Kikuchi,
Michael further teaches wherein the external device (450) is one of a mobile device such as a mobile phone, a computer and a remote server such as a cloud of recording, storage and monitoring of medicament delivery data (see par. 0142, 450 is a cell phone).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Nielsen’s system by adding a cell phone to communicate with Nielsen’s medicament delivery device, as taught by Michael, for the purpose of providing sufficient structure to communicate dosages and/or timing and/or other information of the device to a user (par. 0142 of Michael).
Regarding claim 34, Nielsen in view of Michael and Kikuchi,
Nielsen further discloses wherein the supplemental device (101) further comprising a separate memory unit (see lines 7-17 page 15, data are stored in device 101. Therefore, 101 comprises a separate memory unit).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783